DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 7, 9, 10, 12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huanic Corporation (US 2017/0038177) [hereinafter “Huanic”].
Regarding Claim 1, Huanic as best understood, discloses a viewing optic (9; "A solar inner red-dot gun sighting device with a crosshair is shown in FIGS. 11 and 12, comprising an arched lens support 10 for a lens 9 mounted at the front end of the housing 1, a cell storage 7 provided in the housing 1, a luminance adjusting switch 10 provided on the housing 1, a controlling circuit board provided in the housing 1; the cell storage 7. the luminance adjusting switch 11, the controlling circuit board and a micro-current LED light source 6 constitute a series connection circuit"; paragraph [0053]; Figs. 11, 12) comprising: a housing (1; Figs. 11, 12) having a front side containing an optical element (9; Figs. 11, 12), a rear side containing a rear cover, a left side, a right side, and a top side; and a solar panel control assembly (45; "45, circuit board"; paragraph [0041]; "a controlling circuit board provided in the housing 1; the cell storage 7. the luminance adjusting switch 11, the controlling circuit board and a micro-current LED light source 6 constitute a series connection circuit"; paragraph (0053]; Fig. 16) positioned on the top side, wherein the solar panel control assembly comprises at least one solar panel (2; "the solar cell 2 is mounted at a top surface of the housing 1"; paragraph [0052]; Figs. 11, 12).
Regarding Claim 2, Huanic discloses the. viewing optic of Claim 1. wherein the solar panel control assembly is a brightness· control (11; "a luminance adjusting switch 10 provided on the housing 1, a controlling circuit board provided in the housing 1; the cell storage 7. the luminance adjusting switch 11, the controlling circuit l:mr1rrt r1nrt r1 micro-current LED light source 6 constitute a series connection circuit"; paragraph (0053]; Fig. 11 ).
Regarding Claim 5, Huanic discloses the viewing optic of Claim 1, wherein the top side comprises a recess and the solar panel control assembly is contained within the recess (Figs. 11, 12, 16).
Regarding Claim 7, Huanic discloses the viewing optic of Claim 1, wherein the viewing optic is a miniature red dot sight (6; "micro-current LED light source 6"; paragraph (0053]; Figs. 11, 12).
Regarding Claim 9, as best understood, Huanic discloses a firearm (gun not shown; "A solar inner red-dot gun sighting device with a crosshair is shown in FIGS. 11 and 12, comprising  an arched lens support 10 for a lens 9 mounted at the front end of the housing 1, a cell storage 7 provided in the housing 1, a luminance adjusting switch 10 provided on the housing 1, a controlling circuit board provided in the housing 1; the cell storage 7, the luminance adjusting switch 11, the controlling circuit board and a micro-current LED light source 6 constitute a series connection circuit"; paragraph (0053]; Figs. 11, 12) comprising: a viewing optic (9; Figs. 11, 12), the viewing optic having a housing (1; Figs. 11, 12) having a front side containing an optical element (9; Figs. 11, 12), a rear side containing a rear cover, a left side, a right side, and a top side and a solar panel control assembly (45; "45, circuit board"; paragraph [0041]; "a controlling circuit board provided in the housing 1; the cell storage 7, the luminance adjusting switch 11, the controlling circuit board and a micro-current LED light source 6 constitute a series connection circuit"; paragraph [0053]; Fig. 16) positioned on the top side, wherein the solar panel control assembly comprises at least one solar panel (2; "the solar cell 2 is mounted at a top surface of the housing 1 "; paragraph (0052]; Figs. 11, 12).
Regarding Claim 10, Huanic discloses the firearm of Claim 9, wherein the viewing optic is a miniature red dot sight (6; "micro-current LED light source 6"; paragraph (0053]; Figs. 11, 12).
Regarding Claim 12, Huanic discloses the firearm of Claim 9, wherein the firearm is a handgun (the red dot sight is capable of being used on a handgun; "A solar inner red-dot gun sighting device"; paragraph [0053]; Figs. 11, 12).
Regarding Claim 15, Huanic discloses the firearm of Claim 9, wherein the top side comprises a recess and the solar panel control assembly is contained within the recess (Figs. 11, 12, 16).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 8, 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huanic.  
Regarding Claims 3 and 13, Huanic discloses the viewing optic of Claim 1, wherein the solar panel control assembly comprises a solar panel (2; "the solar cell 2 is mounted at a top surface of the housing 1 "; paragraph [0052]; Figs. 11, 12) electrically connected to a printed circuit board (45; "45, circuit board"; paragraph [0041); "a controlling circuit board provided in the housing 1; the cell storage 7, the luminance adjusting switch 11, the controlling circuit board and a micro-current LED light source 6 constitute a series connection circuit"; paragraph(0053]; Figs. 6, 7, 16).
Huanic fails to explicitly disclose the viewing optic, wherein the solar panel control assembly comprises at least two solar panels.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the solar panel control assembly comprises at least two solar panels, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8. The motivation for doing so would be increasing the power to the light source of the red dot.
Regarding Claims 4 and 14, Huanic discloses the viewing optic of Claim 3, wherein the solar panel is associated with a depressible switch (4. 5; Figs. 11, 12) positioned adjacent the solar panel and the printed circuit board ("When the solar powered inner red-dot sighting device according to the present embodiment is used at night, if any one of the"+" and"-" buttons 4, 5 is pressed. an input signal will be given to the processing chip MCU, and the electrical connection between the solar cell 2 and the inner red-dot sighting device can be break. At the same time, the power circuit of the stage controlling circuit can be conducted, cell and the inner red-dot module (using the micro-current LED as the light source) will be powered by the cell. When the input signal of any one of the "+"and"-" buttons 4, 5 is inputted again or repeatedly, the value of the voltage or current supplied for the inner red-dot module (using the micro-current LED as the light source) can be adjusted, and luminance of the light output from the inner red-dot module (using the micro-current LED as the light source) can beadjusted to increase or decrease"; paragraph [0051); Figs. 11, 16).
Huanic fails to explicitly disclose the viewing optic a depressible switch positioned between the respective solar panel and the printed circuit board.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a depressible switch positioned between the respective solar panel and the printed circuit board, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ The motivation for doing so would be reducing the width of the sight.
Regarding Claims 8 and 11, Huanic fails to explicitly disclose the viewing optic, wherein the miniature red dot sight is a closed miniature red dot sight. 
A second embodiment of Huanic teaches a viewing optic (Abstract; Figs. 1, 2), wherein a miniature red dot sight is a closed miniature red dot sight ("an inner red-dot sighting device powered by a solar cell, wherein an inner red-dot module without a luminance adjusting switch is mounted on a LED mounting support inside a housing: as shown by FIGS. 1, 4 (an inner red-dot sighting device without a luminance adjusting switch), Includes a housing 1, an inner red-dot module (using a micro-current LED as a light source) provided on the housing 1, a cell provided inside the housing 1 (a cell storage in the knob switch 6 is provided at a side surface of the housing of the inner red-dot sighting device shown by FIG. 3), a luminance adjusting switch provided on the housing 1, a controlling circuit board provided in the housing 1"; paragraph [0042]; Figs. 1-4).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Huanic with the teaching of the second embodiment or Huanic for the purpose of increasing the seal of the electronics within the sight by providing a closed miniature red dot sight.

Claim(s) 6 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Huanic in view of Crispin (US 9,453,706) [hereinafter “Leupold’].  
Regarding Claim 6 and 16, Huanic discloses the viewing optic of Claim 1, the solar panel control assembly (45; "45, circuit board"; paragraph (0041]; "a controlling circuit board provided in the housing 1; the cell storage 7, the luminance adjusting switch 11, the controlling circuit board and a micro-current LED light source 6 constitute a series connection circuit"; paragraph [0053]; Fig. 16). 
Huanic fails to explicitly disclose the viewing optic, wherein the control assembly is at least partially housed in a membrane cover.
 Leupold teaches a viewing optic (20; col. 2, lines 33-47; Figs. 2, 3, 5), wherein a control assembly (74, 76, 80, 82; Fig. 5) is at least partially housed in a membrane cover (membrane not shown; col. 4, lines 57-67; Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Huanic with the teaching of Leupold for the purpose of preventing debris and moisture from entering the electronics of the sight by providing the control assembly is at least
partially housed in a membrane cover.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641